Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1, 11, and 17 recite the limitations removing the gate spacer layer selective to an upper section of a sidewall of each of the plurality of trenches to expose the sidewall, wherein a portion of the gate spacer layer remains along a lower section of the sidewall in a lower section of each of the plurality of trenches; forming a gate oxide layer along the upper section of the sidewall of each of the plurality of trenches and along the portion of the gate spacer layer; and forming a gate material over the gate oxide layer, wherein the gate material is formed within the lower section of each of the plurality of trenches, and wherein the gate spacer layer is removed prior to formation of the gate material. The closest prior art references US 20190081147, US 9287376, and US 6593175 neither alone nor in combination teach these limitations in combination with the other limitations as set forth in the claims respectively. Claims 2-10, 12-16, and 18-20 depend from these claims respectively and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        


/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        09/07/22